DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on January 4, 2022 has been entered. Claims 1, 11 and 20 have been amended. No claims are canceled. No claims have been added. Claims 1-20 are still pending in this application, with claims 1, 11 and 20 being independent.

	
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kumar et al. (U.S. PGPub 2018/0206083), hereinafter referred to as Kumar.

receiving a message at an intelligent virtual assistant (IVA) for broadcast on output devices of the IVA (While the user 130 is in the bedroom 106, the automobile 22 may send an alert to the central controller 60 to indicate that one of the tires on the automobile 22 is losing air. A device may receive a notification message for a user; See [0037] and [0057]); 
determining a recipient of the message from a group of possible recipients in proximity to the IVA (The user 130 may continue to the bedroom 106 to position 131e to talk with the younger children 136a-b, wherein the user 130 is one among the group comprising user 130 and younger children 136a-b; See [0037]), the determining comprising analyzing content of the message (The user 130 may establish notification preferences such that all notifications from the automobile 22 are to be forwarded to any capable device. The central controller 60 determines a notification recipient associated with the alerting device. The notification recipient may be a single user or a user group and may be identified by information within the notification (e.g., email address(es), user name(s), telephone number(s)); See [0037], [0057] and [0072]); 
identifying a current location of the recipient (the central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification; See [0037]); 
selecting a device and a delivery method based at least in part on the current location of the recipient and a location of the device, the device one of the output devices of the IVA or another output device (The central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification. The alert style preference includes data pertaining to how an alert may be presented. In an example, the alert style preference may indicate visual aspects (e.g., balloon features), audio aspects (e.g., tones, volume, text to speech), or other aspects to enable each user to configure how notifications are presented on a specific device. The device determines one or more notification devices based on the location of the user. A location attribute of the user may be used to select one or more devices based on the current device locations. The device then generates an alert message based on one or more notification preferences associated with the user and one or more notification devices. The display area preference value is within the alert message; See [0037], [0050] and [0059]-[0060]); and 
instructing the device to output the message to the recipient using the delivery method (Accordingly, the central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification. The low tire pressure alarm notification may be displayed on the monitor 120 and the user may provide an acknowledgement (e.g., verbal, gesture, or via an input device) upon receipt of the notification. The device sends an alert message to at least one of the one or more notification devices based on the notification preferences; See [0037] and [0061]).  

Regarding claim 2, Kumar further discloses the computer-implemented method of claim 1, wherein the determining further comprises analyzing historical data related to one or more recipients including the recipient (the user location may be inferred based on historical data on the central controller 60 (e.g., attribute tables 220, 240); See [0058] and [0066]).  

Regarding claim 3, Kumar further discloses the computer-implemented method of claim 1, wherein the selecting is further based at least in part on an activity of the recipient (the device may generate an alert message for display on the gaming console or forwarded to another device by the gaming console. In this example, the younger children may instruct the gaming console to send a message to the elder child who may be notified via the television. The gaming console may query for information regarding the location of the elder child, and the device may generate an alert message containing attributes and preferences associated with the elder child and the television; See [0068]).  

Regarding claim 4, Kumar further discloses the computer-implemented method of claim 1, wherein the selecting is further based at least in part on an environment of the television may utilize the indication of the user to execute a routine to determine if there are any other individuals in the family room and then not display the notification if other individuals are present. That is, the user may have enabled a preference on the television to hide all messages if others are present in the family room; See [0077]).  

Regarding claim 5, Kumar further discloses the computer-implemented method of claim 1, wherein the selecting is further based at least in part on a current time of day (the device may query the attribute table based on the current time (e.g., as compared to the start time) and the user identification, and the query results may return one or more device identification values, which may be linked to device locations in the attributes table; See [0066]).  

Regarding claim 6, Kumar further discloses the computer-implemented method of claim 1, further comprising determining a time frame for the message, wherein the instructing is during the time frame (The spouse 132 may be preparing a meal for the family and may have set a timer on the oven 41. The oven 41 may also be configured to send a notification to one or more individuals in the home 100 when the timer reaches zero (e.g., a dinner bell); See [0035]).  

Regarding claim 7, Kumar further discloses the computer-implemented method of claim 1, further comprising confirming that the message was received by the recipient (The notification preference in the alert message may configure the networked speaker device 112 to ask for the user's verbal consent before presenting a text-to-speech version of the alert message, wherein the verbal consent is confirmation of receipt; See [0077]).  

Regarding claim 8, Kumar further discloses the computer-implemented method of claim 1, further comprising confirming that the recipient performed an expected action in response to receiving the message (The notification preference in the alert message may configure the networked speaker device 112 to ask for the user's verbal consent before presenting a text-to-speech version of the alert message, wherein the verbal consent is confirmation of receipt; See [0077]).  

Regarding claim 9, Kumar further discloses the computer-implemented method of claim 1, wherein a second recipient of the message is determined, and the identifying, selecting, and instructing are performed for the second recipient of the message (The notification includes an indication of a user or group of users such as email address, phone number, user identification number, user name, or other data field, and the central controller 60 (or other communication device) is configured to query one or more data structures to determine attributes and preferences associated with the user; See [0057]).  

Regarding claim 10, Kumar further discloses the computer implemented method of claim 1, wherein the IVA and the device are both connected to an Internet of things (IoT) network (the system comprises and IoT network; See [0027]).  


a memory having computer readable instructions (See Fig. 3, #82); and 
one or more processors for executing the computer readable instructions (See Fig. 3, #80), the computer readable instructions controlling the one or more processors to perform operations comprising: 
receiving a message at an intelligent virtual assistant (IVA) for broadcast on output devices of the IVA (While the user 130 is in the bedroom 106, the automobile 22 may send an alert to the central controller 60 to indicate that one of the tires on the automobile 22 is losing air. A device may receive a notification message for a user; See [0037] and [0057]); 
determining a recipient of the message from a group of possible recipients in proximity to the IVA (The user 130 may continue to the bedroom 106 to position 131e to talk with the younger children 136a-b, wherein the user 130 is one among the group comprising user 130 and younger children 136a-b; See [0037]), the determining comprising analyzing content of the message (The user 130 may establish notification preferences such that all notifications from the automobile 22 are to be forwarded to any capable device. The central controller 60 determines a notification recipient associated with the alerting device. The notification recipient may be a single user or a user group and may be identified by information within the notification (e.g., email address(es), user name(s), telephone number(s)); See [0037], [0057] and [0072]); 
identifying a current location of the recipient (the central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification; See [0037]); 
selecting a device and a delivery method based at least in part on the current location of the recipient and a location of the device, the device one of the output devices of the IVA or another output device (The central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification. The alert style preference includes data pertaining to how an alert may be presented. In an example, the alert style preference may indicate visual aspects (e.g., balloon features), audio aspects (e.g., tones, volume, text to speech), or other aspects to enable each user to configure how notifications are presented on a specific device. The device determines one or more notification devices based on the location of the user. A location attribute of the user may be used to select one or more devices based on the current device locations. The device then generates an alert message based on one or more notification preferences associated with the user and one or more notification devices. The display area preference value is within the alert message; See [0037], [0050] and [0059]-[0060]); and 
instructing the device to output the message to the recipient using the delivery method (Accordingly, the central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification. The low tire pressure alarm notification may be displayed on the monitor 120 and the user may provide an acknowledgement (e.g., verbal, gesture, or via an input device) upon receipt of the notification. The device sends an alert message to at least one of the one or more notification devices based on the notification preferences; See [0037] and [0061]).  

Regarding claim 12, Kumar further discloses the system of claim 11, wherein the determining further comprises analyzing historical data related to one or more recipients including the recipient (the user location may be inferred based on historical data on the central controller 60 (e.g., attribute tables 220, 240); See [0058] and [0066]).  

Regarding claim 13, Kumar further discloses the system of claim 11, wherein the selecting is further based at least in part on an activity of the recipient (the device may generate an alert message for display on the gaming console or forwarded to another device by the gaming console. In this example, the younger children may instruct the gaming console to send a message to the elder child who may be notified via the television. The gaming console may query for information regarding the location of the elder child, and the device may generate an alert message containing attributes and preferences associated with the elder child and the television; See [0068]).  

Regarding claim 14, Kumar further discloses the system of claim 1 1. wherein the selecting is further based at least in part on an environment of the recipient (the television may utilize the indication of the user to execute a routine to determine if there are any other individuals in the family room and then not display the notification if other individuals are present. That is, the user may have enabled a preference on the television to hide all messages if others are present in the family room; See [0077]).  

Regarding claim 15, Kumar further discloses the system of claim 11, wherein the selecting is further based at least in part on a current time of day (the device may query the attribute table based on the current time (e.g., as compared to the start time) and the user identification, and the query results may return one or more device identification values, which may be linked to device locations in the attributes table; See [0066]).  

Regarding claim 16, Kumar further discloses the system of claim 11, further comprising determining a time frame for the message, wherein the instructing is during the time frame (The spouse 132 may be preparing a meal for the family and may have set a timer on the oven 41. The oven 41 may also be configured to send a notification to one or more individuals in the home 100 when the timer reaches zero (e.g., a dinner bell); See [0035]).  

Regarding claim 17, Kumar further discloses the system of claim 11, further comprising confirming that the message was received by the recipient (The notification preference in the alert message may configure the networked speaker device 112 to ask for the user's verbal consent before presenting a text-to-speech version of the alert message, wherein the verbal consent is confirmation of receipt; See [0077]).  

Regarding claim 18, Kumar further discloses the system of claim 11, further comprising confirming that the recipient performed an expected action in response to receiving the message (The notification preference in the alert message may configure the networked speaker device 112 to ask for the user's verbal consent before presenting a text-to-speech version of the alert message, wherein the verbal consent is confirmation of receipt; See [0077]).  

Regarding claim 19, Kumar further discloses the system of claim 11, wherein a second recipient of the message is determined, and the identifying, selecting, and instructing are performed for the second recipient of the message (The notification includes an indication of a user or group of users such as email address, phone number, user identification number, user name, or other data field, and the central controller 60 (or other communication device) is configured to query one or more data structures to determine attributes and preferences associated with the user; See [0057]).  

Regarding claim 20, Kumar discloses a computer program product comprising a computer readable storage medium (See [0031] and [0090]) having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: 
receiving a message at an intelligent virtual assistant (IVA) for broadcast on output devices of the IVA (While the user 130 is in the bedroom 106, the automobile 22 may send an alert to the central controller 60 to indicate that one of the tires on the automobile 22 is losing air. A device may receive a notification message for a user; See [0037] and [0057]); 
determining a recipient of the message from a group of possible recipients in proximity to the IVA (The user 130 may continue to the bedroom 106 to position 131e to talk with the younger children 136a-b, wherein the user 130 is one among the group comprising user 130 and younger children 136a-b; See [0037]), the determining comprising analyzing content of the message (The user 130 may establish notification preferences such that all notifications from the automobile 22 are to be forwarded to any capable device. The central controller 60 determines a notification recipient associated with the alerting device. The notification recipient may be a single user or a user group and may be identified by information within the notification (e.g., email address(es), user name(s), telephone number(s)); See [0037], [0057] and [0072]);
P201806669US01Page 29 of 31identifying a current location of the recipient (the central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification; See [0037]); 
selecting a device and a delivery method based at least in part on the current location of the recipient and a location of the device, the device one of the output devices of the IVA or another output device (The central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification. The alert style preference includes data pertaining to how an alert may be presented. In an example, the alert style preference may indicate visual aspects (e.g., balloon features), audio aspects (e.g., tones, volume, text to speech), or other aspects to enable each user to configure how notifications are presented on a specific device. The device determines one or more notification devices based on the location of the user. A location attribute of the user may be used to select one or more devices based on the current device locations. The device then generates an alert message based on one or more notification preferences associated with the user and one or more notification devices. The display area preference value is within the alert message; See [0037], [0050] and [0059]-[0060]); and 
Accordingly, the central controller 60 determines that the user 130 is currently in the bedroom 106 and that the gaming console 118 is capable of displaying the notification. The low tire pressure alarm notification may be displayed on the monitor 120 and the user may provide an acknowledgement (e.g., verbal, gesture, or via an input device) upon receipt of the notification. The device sends an alert message to at least one of the one or more notification devices based on the notification preferences; See [0037] and [0061]).

Response to Arguments
Applicant's arguments filed January 4, 2022 have been fully considered but they are not persuasive.
On pages 6-8 of the Applicants’ Response, Applicants state that Kumar et al. (U.S. PGPub 2018/0206083) fails to teach receiving a message at an intelligent virtual assistant for broadcast on output devices of the IVA and determining a recipient of the message from a group of possible recipients in proximity to the IVA.
Examiner respectfully disagrees in that Kumar teaches of a user 130 traveling through various rooms in the house occupied by other users of the smart devices within the household. The automobile has a notification for said user and sends it to the room currently occupied by user 130 and younger children 134a-b. The message includes notification preferences for user 130 that allow it to transmit the message to the user (See [0035]-[0038]).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Conclusion
Any response to this action should be mailed to:
Commissioner for Patents,
P.O. Box 1450
Alexandria, VA 22313-1450

Hand delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314

		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L SHIVERS whose telephone number is (571)270-3523. The examiner can normally be reached Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on 571-272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHLEY SHIVERS/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        2/2/2022